[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] JUDGMENT ENTRY.
This appeal, considered on the accelerated calendar under App.R. 11.1(E) and Loc.R. 12, is not controlling authority except as provided in S.Ct.R.Rep.Op. 2(G) (1).
Defendant-appellant John Edward Bell appeals from the judgment of the trial court in which it held that he was a sexual predator pursuant to R.C. Chapter 2950. In his only assignment of error, Bell claims that the application of R.C. Chapter 2950 to conduct occurring before the effective date of that chapter is unconstitutional.
This issue has already been decided by this court and the Supreme Court of Ohio. Both courts held that the retroactive application of R.C. Chapter 2950 to conduct occurring before the effective date of the chapter passed constitutional muster.1
Therefore, the judgment of the trial court is af-firmed. Further, a certified copy of this Judgment Entry shall constitute the mandate, which shall be sent to the trial court under App.R. 27. Costs shall be taxed under App.R. 24.
Hildebrandt, P.J., Painter and Shannon, JJ.
Raymond E. Shannon, retired, of the First Appellate District, sitting by assignment.
To the Clerk:
Enter upon the Journal of the Court on November 17, 1999, per order of the Court _______________________________. Presiding Judge
1 See State v. Lance (Feb. 13, 1998), Hamilton App. No. C-970283, unreported; State v. Cook (1998), 83 Ohio St.3d 404,700 N.E.2d 570, paragraphs one and two of the syllabus.